Citation Nr: 1712346	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  10-16 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran had active service from April 1977 to April 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran's claims file is currently under the jurisdiction of the RO in Roanoke, Virginia.

In March 2016, the Board remanded the claims for further development.

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran's current right knee disorder, diagnosed as degenerative arthritis, is related to service.

2.  The weight of the evidence is against a finding that the Veteran's current hypertension is related to service.
  

CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F. R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F. R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F. R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in November 2008 notified the Veteran of the information and evidence necessary to substantiate the claims for service connection for back, right knee and hypertension disabilities, and the regulations pertinent to the establishment of an effective date and disability rating in the event of award of the benefit sought.  

The duty to assist the Veteran also has been satisfied in this case. The service treatment records, private treatment records and VA treatment records are in the claims file.  Moreover, the Board concludes that there has been substantial compliance with the March 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998). The case was remanded for the Veteran to undergo VA examinations and opinions. The Veteran underwent the requested VA examinations, and opinions with adequate rationales were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claims


Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U .S.C.A. § 1131 (West 2014); 38 C.F. R. § 3.303(a) (2016).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F. R. § 3.303(d) (2016). 

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004)).

Certain chronic diseases, including arthritis and hypertension, can be presumed related to service when a veteran has certain qualifying service and the chronic disease becomes manifest to a degree of 10 percent within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  38 C.F.R. § 3.303(b) (2016).  Section 3.303(b) equates the showing of a chronic disease in service "with a reliable diagnosis of the chronic disease while in service." See Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013). 

If there is no evidence of a chronic condition during service or the applicable presumptive period, then a showing of continuity of symptomatology from the time of service until the present may serve as an alternative method of establishing the second and/or third element of a service connection claim.  38 C.F.R. § 3.303(b) (2016).  Medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296, 301 (1999).  The theory of continuity of symptomatology in service connection claims is limited to those disabilities explicitly recognized as "chronic" by regulation.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); see also 38 C.F. R. § 3.309(a) (2016).

Right Knee

The service treatment records show that in January 1978 and April 1980, the Veteran complained of knee pain related to playing basketball and football.  In a December 1979 treatment record, the Veteran complained of right knee pain while getting into a truck.  The diagnoses included possible tendonitis/chondromalacia and unspecified injury to the right knee.    

In an August 2009 statement, a private doctor, Dr. B., related the Veteran's right knee pain to active service.  Dr. B. stated that the Veteran had chronic right knee pains that have been bothering him since active duty service. 

On VA examination in June 2016, the Veteran was diagnosed as having degenerative arthritis of the right knee.  The examiner opined that the Veteran's current right knee disorder is less likely as not related to active service, to include the right knee chondromalacia and right knee strain.  The examiner acknowledged the Veteran's in-service treatment for right knee pain, however, stated that there was no knee care since 1980.  Since there was a gap from 1980 to 2016 (with no evidence of knee treatment by primary medical doctor) and current diagnosis of bilateral knee degenerative disease, 36 years following separation from service, the examiner felt that it was less likely that the current right knee disorder was related to any knee complaints recorded during service.

In this case, the medical evidence shows a current diagnosis of degenerative arthritis of the right knee.  At the outset, however, it is noted that presumptive service connection is not warranted because arthritis of the knee is not shown within the first post-service year of active duty service.  38 C.F.R. § 3.307, 3.309.  Moreover, the persuasive evidence of record also indicates that the Veteran's right knee disorder is not related his active duty service.  The June 2016 VA examiner opined that the Veteran's current right knee disorder was not related to service.  The Board is cognizant of Dr. B's statement linking the Veteran's right knee pain to service, however, this statement is conclusory with no supporting rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  In contrast, the VA examiner's opinion is based on a review of the Veteran's documented medical history and physical examination, and rationale was provided for the opinion.  Thus, the Board gives greater weight the June 2016 VA examiner's opinion.  Accordingly, service connection for a right knee disorder is not warranted.  

Hypertension

Hypertension must be confirmed by readings taken two or more times on at least three different days. Hypertension is defined as diastolic blood pressure predominately at 90 mm or greater; or, systolic blood pressure predominately at 160 mm or greater with a diastolic blood pressure of less than 90mm. 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2015).

With respect to claim for hypertension, the following blood pressure readings were recorded during service:  April 1977, 132/66; January 1979, 120/80, 134/74, and 142/80; April 1978, 118/80 and 122/72; and April 1979, 116/68 and 116/68. 

In an August 2009 statement, a private doctor, Dr. B., related the Veteran's hypertension to active service.  Specifically, Dr. B. stated that the Veteran had a history of having high blood pressure readings while on active duty and is now taking a couple of blood pressure medications daily to control his blood pressure. 

On VA examination in June 2016, the Veteran was diagnosed as having hypertension.  The examiner opined that the Veteran's current hypertension is less likely as not related to active service, to include the in-service elevated systolic blood pressure readings.  The examiner noted that the Veteran's blood pressure readings from service do not document high blood pressure and that there is no medical care for high blood pressure until the Veteran had his first AVM arteriovenous malformation) rupture/intracranial hemorrhage in December 2005.  

At the outset, it is noted that presumptive service connection is not warranted because hypertension is not shown within the first post-service year of active duty service.  38 C.F.R. § 3.307, 3.309.

Moreover, the Board finds that the preponderance of the evidence is against a finding of service connection for hypertension on a direct incurrence basis. The Veteran is first shown to be diagnosed with hypertension in 2005, approximately 25 years following service.  Moreover, the June 2016 VA examiner opined that the Veteran's hypertension was not related to service.  The Board finds that the VA examiner's opinion constitutes probative evidence on the medical nexus question based on review of the Veteran's documented medical history and assertions and physical examination, as well as rationale provided for the opinion. On the other hand, the Board finds that the opinion of Dr. B. is of little probative value.  The evidence shows that Dr. B.'s statement is comprised of a conclusory opinion with no rationale.  The recitation of evidence of record, alone, does not constitute a rationale.  As mentioned, a medical opinion must be supported with an analysis that the Board can consider and weigh against contrary opinions.  Stefl, 21 Vet. App. at 124.  Thus, service connection for hypertension is not warranted.

Conclusion

In addition to the medical evidence, the Board has also considered the Veteran's personal statements concerning his claimed disabilities. In this regard, the Court has repeatedly held that a Veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75   (2002); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, as a lay person who has not been shown to have the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on complex medical matters, like the diagnosis or etiology of a right knee disorder and/or hypertension.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge.").

Accordingly, the Board concludes that the most probative evidence of record does not support the Veteran's claims of entitlement to service connection for a right knee disorder and hypertension.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of the probative evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for hypertension is denied.


REMAND

The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268   (1998). 

The Board remanded the claim in order to afford the Veteran with a VA examination and opinion as to etiology of his currently diagnosed degenerative lumbar spine disease.  Specifically, the Board noted that the Veteran was treated for back pain on several occasions during active duty service.  Moreover, in a February 2012 private medical record, it was noted that the Veteran had degenerative lumbar spine disease and arachnoiditis (inflammation of the lumbar spine roots) and that the disorders more likely come from spinal injections since 1979 than from subarachnoid blood from an aneurysm rupture.  

The Board requested that the VA examiner opine on whether any current back disorder was related to service to include the in-service lumbosacral strain and the Lidocaine injections.  

In a June 2016 VA examination report, the examiner opined that the Veteran's current low back disability was not related to his in-service lumbosacral strain and provided supporting rationale.  However, the examiner did not comment on the whether the Veteran's current back disability is related to the in-service Lidocaine injections.  In light of this deficiency, further opinion is warranted. 
    
Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file, to an appropriate examiner for a records review and request that he or she provide an opinion with respect to the etiology of the Veteran's low back disorder. 

The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

The examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that a current low back disorder is related to active service, to include the in-service Lidocaine injections.   

The term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.   

2.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


